DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending, claims 2-4 have been withdrawn from consideration, and claims 1 and 5-8 are currently under consideration for patentability under 37 CFR 1.104.
 
Election/Restrictions
Applicant’s election of Species 7, readable on claims 1 and 5-8, in the reply filed on 09/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1-6, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.

Claim Objections
Claims 5-8 are objected to because of the following informalities:  “the distal end portion of an endoscope” should read “the distal end portion of the endoscope” (i.e., endoscope was previously recited in claim 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “in plan view” is unclear. It is unclear what “plan view” means with respect to a direction of view.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 2012/0265017).
Regarding claim 1, Meyer discloses a distal end portion (see figures 3-6) of an endoscope (see figure 1) comprising: a first frame member (15, figures 3-6) at which a bearing (12, figures 3-6) is formed; a second frame member (11, figures 3-6) to which an optical member (prism 7, figures 3-6) is secured, the second frame member including a turning shaft (bearing pins 11, figures 3-6) turnably held by the bearing; a cam (prism holder 9, figures 3-6) disposed at the second frame member so as to be turnable around the turning shaft of the second frame member (see figures 3-6); a traction member (actuating pins 13, figures 3-6) secured to the second frame member so as to apply, to the second frame member, a first moment of causing the second frame member to rotate in one direction through traction ([0048]); and an elastic member (see 63, figures 3-6) including a secured portion (part of 63 attached to 15, figures 3 and 5) that is secured to the first frame member and a pressing portion (distalmost portion of 63, figures 3 and 5) that abuts on the cam while pressing the cam (see figure 5), the elastic member being configured to generate a second moment in a direction opposite to the direction of the first moment in the second frame member using a force applied to the second frame member through the pressing of the pressing portion to cause the second frame member to rotate in another direction (further swiveling…prevented [0054]).  
Regarding claim 5, Meyer further discloses a circular or recessed-shaped bearing (see 12, figures 3-6), into which the turning shaft is inserted, and by which the turning shaft is turnably held, is formed at the first frame member (see figures 3 and 5).  
Regarding claim 6, Meyer further discloses the turning shaft configured to be substantially equal in thickness (see thickness of 11, figure 3) to a thickness of the cam (see thickness of 9, figure 4) and located so as to overlap with the thickness in plan view from a front side of the optical member is formed at a part of the cam (see figure 4), and the turning shaft is turnably held by a recessed-shaped bearing formed at the first frame member (see 11 in 12, figure 3).  
Regarding claim 7, Meyer discloses an endoscope (see figure 1) comprising: the distal end portion of an endoscope according to claim 1 (see claim 1 rejection above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2012/0265017) as applied to claim 1 above, and further in view of Buerk (US 2013/0085338).
Meyer teaches all of the features in the current invention as shown above for claim 1. Meyer is silent regarding the traction member is a traction wire.
Buerk teaches an endoscope with a viewing angle that can be adjusted with a predetermined range (abstract). The endoscope has a control wire (60, figures 4-6) coupled to a control lever (37, figures 4-6). The control lever is connected to a prism (30, figures 4-6). The proximal end of the control wire is connected to a slide bar, a rotary wheel, or other user interface for medical staff to select the viewing angle of the endoscope ([0059]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the distal end portion of the endoscope with a control wire (60, figures 4-6) and control lever (37, figures 4-6) to adjust the viewing angle of the optical member (abstract) as taught by Buerk. Doing so is an alternative method of adjusting the viewing angle of the optical member (abstract; Buerk | [0084]). The modified distal end portion would have the traction member is a traction wire (60, figures 4-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Durell (US 6,638,216) and Stefanidis (US 2019/0209813). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 3, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795